DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-21 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Objections
Claim 15 is objected to because of the following informalities:  “body comprising” in lines 5-6 should be amended to “the body comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vertical direction" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 14-18 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,725,155 to Miller.

Regarding claim 1, Miller discloses an aircraft defining a longitudinal direction and a lateral direction (aircraft 100), the aircraft comprising:
A fuselage (fuselage 102);
A single unducted rotor engine (engine 120) mounted at a location spaced from the fuselage of the aircraft (see Figure 2), the single unducted rotor engine comprising an unducted rotor assembly having a single stage of rotor blades (see rotor 122 in Figure 2); and
A fuselage shield (forward chine member 123) attached to or formed integrally with the fuselage at a location in alignment with the single stage of rotor blades of the unducted rotor assembly along the lateral direction (see unnumbered forward chine members near reference numbers 140 in Figure 2 corresponding to forward chine member 123 in Figure 4).

Regarding claim 2 (dependent on claim 1), Miller discloses a wing extending from the fuselage generally along the lateral direction (wing 110), wherein the single unducted rotor engine is mounted to the wing (see engine 120 attached to wing 110 in Figure 2).

Regarding claim 3 (dependent on claim 1), Miller discloses the single unducted rotor engine is a first single unducted rotor engine, wherein the fuselage shield is a first fuselage shield attached to or formed integrally with a first side of the fuselage, and wherein the aircraft further comprises a second single unducted rotor engine comprising an unducted rotor assembly having a single stage of rotor blades, a first wing extending from the first side of the fuselage generally along the lateral direction, wherein the first single unducted rotor engine is mounted to the first wing, a second wing extending from a second side of the fuselage generally along the lateral direction, wherein the second single unducted rotor engine is mounted to the second wing, and a second fuselage shield attached to or formed integrally with the second side of the fuselage at a second location in alignment with the single stage of rotor blades of the second unducted rotor assembly along the lateral direction.  Figure 2 shows left and right wings 110 with attached engines 120, rotors 122, and left and right forward chines corresponding to a first and a second wings, engines, and fuselage shields.

Regarding claims 8 (dependent on claim 1) and 16 (dependent on claim 15), Miller discloses the fuselage shield comprising a first zone having  a first impact resistance and a second zone having a second impact resistance, wherein the first zone and the second zone are arranged along a circumference of the fuselage.  Figure 4 shows chine 123 comprising a first zone reinforced by impact armor system 140 and therefore having a first impact resistance and a second zone not reinforced by impact armor system 140 and therefore having a second impact resistance.  

Regarding claims 9 (dependent on claim 8) and 17 (dependent on claim 16), Miller discloses the fuselage shield further comprising a third zone having a third impact resistance, wherein the second zone and third zone are arranged on opposing sides of the first zone along the circumference of the fuselage, and wherein the first impact resistance is greater than the second impact resistance and greater than the third impact resistance.  Figure 4 shows chine 123 having a first zone reinforced by impact armor system 140 and second and third zones on opposite sides of impact armor system 140.

Regarding claim 10 (dependent on claim 1), Miller discloses the fuselage shield further comprising a plurality of zones arranged along a circumference of the fuselage, wherein an impact resistance of the fuselage shield varies between each of the adjacent zones.  Figure 4 shows chine 123 having a first zone reinforced by impact armor system 140 and second and third zones on opposite sides of impact armor system 140.

Regarding claims 11 (dependent on claim 10) and 18 (dependent on claim 15), Miller discloses a thickness of the fuselage shield varies between each of the adjacent zones (see Figure 4). 

Regarding claim 14 (dependent on claim 1), Miller discloses the aircraft being a narrow body or wide body commercial passenger aircraft.  Column 2, lines 57-58 disclose “rotating machinery in industrial, commercial, and residential applications” and column 4, line 23 cites passenger comfort, and narrow body and wide body are the two types of bodies in commercial passenger aircraft.

Regarding claim 15, Miller discloses a fuselage shield assembly for use with a fuselage (fuselage 102) of an aircraft (aircraft 100) having a single unducted rotor engine (engine 120),k the aircraft defining a longitudinal direction and a lateral direction (see Figure 2), the fuselage shield assembly comprising:
A body (chine 123) configured to be attached to or formed integrally with the fuselage of the aircraft at a location in alignment with the single unducted rotor engine along the lateral direction (see Figure 2), the body comprising a plurality of zones configured to be arranged along a circumference of the fuselage when coupled to the fuselage of the aircraft, wherein an impact resistance of the fuselage shield varies between each of the adjacent zones (Figure 4 shows chine 123 having a first zone reinforced by impact armor system 140 and therefore having a greater impact resistance and second and third zones on opposite sides of impact armor system 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12-13, and 19-21 are rejected under 35 USC 103 as being obvious over US Patent Number 9,725,155 to Miller.

Regarding claims 7 (dependent on claim 1) and 21 (dependent on claim 15), Miller discloses the fuselage shield defining a top end and a bottom end along a vertical direction of the aircraft, wherein the fuselage shield defines a coverage span angle between the top end and the bottom end as measured from the center of the fuselage (see chine 123 in Figure 5).  
Miller does not disclose the coverage span angle being of at least 45 degrees and up to about 180 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coverage area of chine 123 of whatever amount is needed for the desired amount of fuselage protection and sound damping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 12 (dependent on claim 10) and 19 (dependent on claim 15), Miller does not disclose the plurality of zones including at least 4 zones and up to 10 zones.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional impact armors to reinforce the chines as needed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 13 (dependent on claim 1) and 20 (dependent on claim 15)¸ Miller does not disclose the fuselage shield defining a surface area between 720 square inches and 15,000 square inches.  However, it would have been an obvious matter of design choice to make the chines of whatever size was required to provide the desired amount of impact protection and sound damping, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642